Appeal by James A. Kemper, as committee of the estate of Reuben Caidin, an incompetent, from an order dated March 19, 1946, granting consolidated motions of the respondents for a direction to the present and former committees of the incompetent to make certain payments to respondents pursuant to certain prior orders; and from an order dated April 12, 1946, denying motion of the appellant committee to resettle the order of March 19, 1946. Orders affirmed, with one bill of $10 costs and disbursements. The record discloses that when the prior orders were made the incompetent was represented by a special guardian, and that the present and former committees participated. The court, therefore, had jurisdiction. The appeal of the incom-' petent in person from the orders of March 19, 1946, and April. 12, 1946, is dismissed, without costs. (Civ. Prae. Act, § 236.) The incompetent is represented here by a committee making substantially the same contentions as are advanced by the incompetent in person. The situation does not come within any exception to the general rule as there is no conflict of interest betweeen the incompetent and his committee. (Jacobs v. Jacobs, 127 Misc. 505, and cases cited therein, affd. 217 App. Div. 753.) Purported appeals from orders of April 11, 1945, and May 14, 1945, dismissed, without costs. These orders could only be reviewed on a direct appeal. Hagarty, Acting P. J., Carswell, Adel, Nolan and Sneed, JJ., concur. [See post, p. 823.]